Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed on 11/21/2021, with respect to 35 U.S.C. $ 103 for claim 19 have been fully considered and are persuasive.  The 103 rejections of claims 19-20 have been withdrawn. 
Applicant's arguments, filed on 11/21/2021, with respect to the Watkins reference in claims 1, 10 and 18 have been fully considered but they are not persuasive.
	Applicant recites “At page 17 of the Office Action, the Examiner concedes that Lee, Gao, and Tax do not disclose or suggest: "wherein the queue state information comprises at least one of: a number of pending cases; a queue throughput; a number of resources; and a number of cases which have been delayed," and instead cites Watkins as teaching these features. Even assuming arguendo that Watkins can be combined with the other cited references (which Applicant contests), such a combination still fails to disclose a suggest generating a vector representation for a particular case based on both the claimed multimodal data and queue state information related to a status of one or more other pending requests that comprises at least two of: a number of pending cases; a queue throughput; a number of resources; and a number of cases which have been delayed," as recited by amended claim 1, 10, and 18.”
	Examiner respectfully disagrees.
Watkin teaches “the number of request pending”. “the number of request pending” reads on “queue state information related to a status of one or more other pending requests” Fig. 8 discloses the type of queues and related queue status which reads on “a status of at least one other pending request” since different type of queues includes other pending requests.
Therefore, the combination of Lee, Gao, Watkins and Tax teaches the stated limitation. See details in the 103 rejections.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1.  Claims 1-2, 5-7, 9-11, 14-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2002/0147732 A1, hereinafter Lee) in view of Gao et al. (US 2016/0342895 A1, hereinafter Gao) in view of Watkins et al. (US 2019/0356562 A1, hereinafter Watkins) 

Regarding Claim 1
Lee teaches 
A computer-implemented method, comprising:
- receiving a request from a user to resolve an issue related to one or more of a product and a service, … ([0055] “Typically, the customer interaction module 220 begins with a phone call from the customer to the call center. The customer interaction module 220 allows the customer service representative (CSR) to maintain and log customer records for customers that call in for technical support, or customer service, such as purchase or information requests, e.g. status on a particular order.”)
- creating a case based on the request, wherein … ; ([0058] “If the relevant product information is listed as seen in FIG. 11, the CSR can then select the create ticket page since each customer interaction has to be tracked before it is terminated. An example of the Create Ticket Page is seen in FIG. 12. At block 528, the CSR can select a call issue or problem code from the list of problem codes likely to be encountered by the CSR from the list stored in Problem Codes 144 field associated with the user, and create a ticket. In the preferred embodiments, the CSR, at block 530, then fills out a note field explaining the reason for the call and the resolution for the call, as well as selecting a resolution code from the list stored in the Resolution Codes 146 field associated with the user.”; )
([0011] “FIG. 2 illustrates a computing environment of a server in accordance with preferred embodiments of the present invention;”)
Lee does not appear to distinctly disclose:
- wherein the request comprises multimodal data corresponding to at least two modalities;
- (ii) multimodal data
However, Gao teaches
- wherein the request comprises multimodal data corresponding to at least two modalities; (Fig.8 shows the text question along with the image)
- (ii) multimodal data  (Fig.8 shows the text question along with the image)
	Before the effective filling date of the claimed invention, it would have been obvious to
one of ordinary skill in the art to combine the customer support system of Lee with multimodal data of Gao to prepare more detailed and structured input thereby improving the accuracy of determining customer intent.(Gao [0007] “Accordingly, what is needed are systems and methods that provide improved question answering given an image and an input question”)
	The combination of Lee and Gao does not appear to distinctly disclose
- wherein the case comprises a plurality of case attributes corresponding to (i) queue state information related to a status of one or more other pending requests and … 
- wherein the queue state information comprises at least two of: a number of pending cases; a queue throughput; a number of resources; and a number of cases which have been delayed;
	However, Watkins teaches
([0044] “Status queue 830 may indicate a category or subcategory of type of issue that an agent can submit, an estimated wait time to chat with an expert for that particular type of issue, the number of requests pending for chat for that particular type of issue, and the number of occupied and available experts for that particular type of issue.”; “the number of request pending” reads on “queue state information related to a status of one or more other pending requests” since “the number of request pending” is the number of other pending cases. Moreover, [Fig. 8] discloses the type of queues and related queue status which reads on “a status of at least one other pending request” since different type of queues includes other pending requests)
- wherein the queue state information comprises at least two of: a number of pending cases; a queue throughput; a number of resources; and a number of cases which have been delayed; ([0044] “Administration interface 800 may include selections for different languages. That is, different queues for different languages may be maintained. Such an arrangement may allow an agent to communicate with an expert proficient in the agent's language. Status queue 830 may indicate a category or subcategory of type of issue that an agent can submit, an estimated wait time to chat with an expert for that particular type of issue, the number of requests pending for chat for that particular type of issue, and the number of occupied and available experts for that particular type of issue.”; “the number of requests pending” reads on “a number of pending cases” and “the number of occupied and available experts” reads on “a number of resources”)
Before the effective filling date of the claimed invention, it would have been obvious to

	The combination of Lee, Gao and Watkins does not appear to distinctly disclose
- generating a vector representation for the case based at least in part on the plurality of case attributes;
- providing the vector representation as input to a joint machine learning model to determine a sequence of events for resolving the issue, wherein the joint machine learning model is trained based at least in part on prior requests and sequences of events corresponding to the prior requests; and 
- outputting said determined sequence of events for resolving the issue to one or more additional users;
	However, Tax teaches
- generating a vector representation for the case based at least in part on the plurality of case attributes; ([4.1] “We build the feature vector as follows. We start with |A| features that represent the type of activity of event e in a so called one-hot encoding.” “BPI’12 Subprocess W Dataset. This event log originates from the Business Process Intelligence Challenge (BPI’12)2 and contains data from the application procedure for financial products at a large financial institution. This process consists of three subprocesses: one that tracks the state of the application, one that tracks the states of work items associated with the application, and a third one that tracks the state of the offer.”; “state of the application” and “state of work items” read on “the plurality of case attributes”)
- providing the vector representation as input to a joint machine learning model to determine a sequence of events for resolving the issue, wherein the joint machine learning model is trained based at least in part on prior requests and sequences of events corresponding to the prior requests ([4.1] “We build the feature vector as follows. We start with |A| features that represent the type of activity of event e in a so called one-hot encoding. … Firstly, we can train two separate models, one for f1a  and one for f1t, both using the same input features at each time step, as represented in Fig. 2(a). Secondly, f1a and f1t can be learned jointly in a single LSTM model that generates two outputs, in a multi-task learning setting [4] (Fig. 2(b)). The usage of LSTMs in a multi-task learning setting has shown to improve performance on all individual tasks when jointly learning multiple natural language processing tasks, including part-of-speech tagging, named entity recognition, and sentence classification” [4.2] “We use the chronologically ordered first 2/3 of the traces as training data, and evaluate the activity and time predictions on the remaining 1/3 of the traces.”; “first 2/3 of the traces” reads on “sequences of events corresponding to prior requests”)
- outputting said determined sequence of events for resolving the issue to one or more additional users; ([Fig. 2] discloses activity prediction as output)
Before the effective filling date of the claimed invention, it would have been obvious to
one of ordinary skill in the art to combine the customer support system of Lee and Gao, Watkins with process prediction of Tax to determine the next event thereby improving the 

Regarding Claim 2
	Lee as modified by Gao, Watkins and Tax teaches all of the limitations of claim 1 as cited above and Gao further teaches
- wherein the multimodal data comprise at least two of: text data; image data; audio data; and video data. ([Fig.8] shows the text question along with the image)
	Same motivation as claim 1.

Regarding Claim 5
	Lee as modified by Gao, Watkins and Tax teaches all of the limitations of claim 1 as cited above and Lee further teaches
- wherein the plurality of case attributes comprises at least two of: an invoice amount; an invoice date; an identifier associated with the user; an identifier associated with the one or more of product and service; and payment terms. ([Fig. 12] discloses case creation and it shows user identifier and product identifier)

Regarding Claim 6
	Lee as modified by Gao, Watkins and Tax teaches all of the limitations of claim 1 as cited above and Tax further teaches
[Fig. 2] discloses activity prediction with time prediction and processing time can be calculated.)
	Same motivation as claim 1.

Regarding Claim 7
	Lee as modified by Gao, Watkins and Tax teaches all of the limitations of claim 1 as cited above and Lee further teaches 
- wherein the determined sequence of events comprises one or more of: arranging a third-party to remedy the issue; initiating a return of the one or more of the product and the service; and reimbursing, at least in part, the user for one or more of the service and product. ([0060] “A CSR will access the Return Merchandise Management module 230 in order to issue a RMA number to facilitate a return of a defective product.”)

Regarding Claim 9
	Lee as modified by Gao, Watkins and Tax teaches all of the limitations of claim 1 as cited above and Tax further teaches
- wherein the joint machine- learning model comprises two or more of: a convolutional neural network; a recurrent neural network; and a long short-term memory (LSTM) network. ([Fig. 2] discloses two LSTM networks are jointly used.)
	Same motivation as claim 1.

Regarding Claim 10
	Claim 10 is a computer program product claim comprising a computer readable storage medium corresponding to the methods of claim 1, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 1. Note that Lee teaches a computer readable storage medium ([0069] “computer readable medium (e.g., magnetic storage medium)”).

Regarding Claim 11
	Claim 11 is a computer program product claim comprising a computer readable storage medium corresponding to the methods of claim 2, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 2. Note that Lee teaches a computer readable storage medium ([0069] “computer readable medium (e.g., magnetic storage medium)”).

Regarding Claim 14
	Claim 14 is a computer program product claim comprising a computer readable storage medium corresponding to the methods of claim 5, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 5. Note that Lee teaches a computer readable storage medium ([0069] “computer readable medium (e.g., magnetic storage medium)”).

Regarding Claim 15
Lee teaches a computer readable storage medium ([0069] “computer readable medium (e.g., magnetic storage medium)”).

Regarding Claim 16
	Claim 16 is a computer program product claim comprising a computer readable storage medium corresponding to the methods of claim 7, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 7. Note that Lee teaches a computer readable storage medium ([0069] “computer readable medium (e.g., magnetic storage medium)”).

Regarding Claim 18
	Claim 18 is a system claim comprising a memory and at least one processor corresponding to the methods of claim 1, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 1. Note that Lee teaches a memory and a processor ([0069] “processor”; [0069] “memory”).

Regarding Claim 21
	Claim 21 is a system claim comprising a memory and at least one processor corresponding to the methods of claim 2, and is directed to largely the same subject matter. Lee teaches a memory and a processor ([0069] “processor”; [0069] “memory”).

2. Claims 3, 12 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Gao in view of Watkins in view of Tax further in view of Ding et al. (US 2018/0341863 A1, hereinafter Ding)

Regarding Claim 3
	Lee as modified by Gao, Watkins and Tax teaches all of the limitations of claim 1 as cited above but does not distinctly disclose 
- wherein said generating comprises generating a vector representation for (i) the queue state information and (ii) the data corresponding to each of the at least two modalities.
	However, Ding teaches
- wherein said generating comprises generating a vector representation for (i) the queue state information and (ii) the data corresponding to each of the at least two modalities. ([0011] “It is also possible to acquire the text information and the image information related to the entities from a database, and generate text information vectors and image information vectors on the basis of the text information and the image information pertaining to the entities, so as to create final vector representations of the entities and their relations on the grounds of the structural information vectors obtained by using the known structural information of the knowledge graph as well as the text information vectors and the image information vectors relating to the entities.”; text information vectors reads on “the queue state information” and one of the two modalities.)
Before the effective filling date of the claimed invention, it would have been obvious to
one of ordinary skill in the art to combine the customer support system of Lee, Gao, Watkins and Tax with multimodal vector representation of Ding to provide more accurate and comprehensive representations of the entities and their relations thereby achieving high accuracy in process prediction. (Ding [0011] “In this way, by utilizing much more information concerning the entities in the knowledge graph to produce the vector representations of the entities and their relations, it is possible to provide more accurate and comprehensive vector representations of the entities and their relations.”)

Regarding Claim 12
	Claim 12 is a computer program product claim comprising a computer readable storage medium corresponding to the methods of claim 3, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 3. Note that Lee teaches a computer readable storage medium ([0069] “computer readable medium (e.g., magnetic storage medium)”).

Regarding Claim 22
	Claim 22 is a system claim comprising a memory and at least one processor corresponding to the methods of claim 3, and is directed to largely the same subject matter. Lee teaches a memory and a processor ([0069] “processor”; [0069] “memory”).

3. Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Gao in view of Watkins in view of Tax further in view of Menezes et al. (US 2016/0005049 A1, hereinafter Menezes)
Regarding Claim 8
	Lee as modified by Gao, Watkins and Tax teaches all of the limitations of claim 7 as cited above but does not distinctly disclose 
- automatically causing performance of one or more of the determined sequence of events.
	However, Menezes teaches
- automatically causing performance of one or more of the determined sequence of events. ([0048] “In yet another embodiment, customer interactions analyzer may perform a reactive action which includes sending a request to provide self-service options, wherein the options include at least one of upgrading interactive voice response options based on at least one determined event associated with the customer account, or providing options on interactive media guide to pay bill. The reactive action may further include redirecting an inbound call to a customer service center to an interactive voice response system having a message based on the determined event associated with the customer having the highest risk level.”; “at least one determined event … further include redirecting an inbound call to a customer service center to an interactive voice response system” reads on “the determined sequence of events”)
Before the effective filling date of the claimed invention, it would have been obvious to


Regarding Claim 17
	Claim 17 is a computer program product claim comprising a computer readable storage medium corresponding to the methods of claim 8, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 8. Note that Lee teaches a computer readable storage medium ([0069] “computer readable medium (e.g., magnetic storage medium)”).

4.  Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Watkins in view of Gao in view of Tax further in view of Ding et al. (US 2018/0341863 A1, hereinafter Ding)

Regarding Claim 19
Watkinson teaches
A computer-implemented method, comprising:
- receiving a new request related to the one or more of the product and the service, the new request comprising … ([0005] “The system may be configured to receive a request to contact the expert and a selection of a subject matter from a plurality of subject matters.”; [Fig. 4] discloses a question on Billing which reads on the service)
([0022] “Each of CRM server system 110, CRM communication server system 120, agent CRM client system 130, expert CRM client system 140, and CRM communication management system 160 may include computer systems that include various computerized components, including memories, network interfaces, communication buses, processors, non-transitory computer-readable storage mediums, etc”)
- obtaining queue information corresponding to a status of at least one other pending request ([0044] “Status queue 830 may indicate a category or subcategory of type of issue that an agent can submit, an estimated wait time to chat with an expert for that particular type of issue, the number of requests pending for chat for that particular type of issue, and the number of occupied and available experts for that particular type of issue.”; “the number of requests pending” reads on “a number of pending cases” and “the number of occupied and available experts” reads on “a number of resources”; [Fig. 8] discloses the type of queues and related queue status which reads on “a status of at least one other pending request”)
Watkins not distinctly disclose:
- the new request comprising data corresponding to at least two different modalities; 
However, Gao teaches
- the new request comprising data corresponding to at least two different modalities; (Fig.8 shows the text question along with the image)
	Before the effective filling date of the claimed invention, it would have been obvious to
one of ordinary skill in the art to combine the CRM system of Watkins with multimodal data of Gao to prepare more detailed and structured input thereby improving the accuracy of 
	Watkins in view of Gao does not distinctly disclose
- obtaining a joint machine learning model for determining a complete trace for processing requests related to one or more of a product and a service, wherein the joint machine learning model is trained based at least in part on historical requests and sequences of events corresponding to the historical requests; 
- generating a combined vector representation of the new request,
- determining a complete trace of events for processing the new request by providing the combined vector representation as input to the joint machine learning model;
	However, Tax teaches
- obtaining a joint machine learning model for determining a complete trace for processing requests related to one or more of a product and a service, wherein the joint machine learning model is trained based at least in part on historical requests and sequences of events corresponding to the historical requests; ([4.1] “We build the feature vector as follows. We start with |A| features that represent the type of activity of event e in a so called one-hot encoding. … Firstly, we can train two separate models, one for f1a  and one for f1t, both using the same input features at each time step, as represented in Fig. 2(a). Secondly, f1a and f1t can be learned jointly in a single LSTM model that generates two outputs, in a multi-task learning setting [4] (Fig. 2(b)). The usage of LSTMs in a multi-task learning setting has shown to improve performance on all individual tasks when jointly learning multiple natural language processing tasks, including part-of-speech tagging, named entity recognition, and sentence classification” [4.2] “We use the chronologically ordered first 2/3 of the traces as training data, and evaluate the activity and time predictions on the remaining 1/3 of the traces.”; “first 2/3 of the traces” reads on “sequences of events corresponding to the historical requests”)
- generating a combined vector representation of the new request, ([4.1] “We build the feature vector as follows. We start with |A| features that represent the type of activity of event e in a so called one-hot encoding.” “BPI’12 Subprocess W Dataset. This event log originates from the Business Process Intelligence Challenge (BPI’12)2 and contains data from the application procedure for financial products at a large financial institution. This process consists of three subprocesses: one that tracks the state of the application, one that tracks the states of work items associated with the application, and a third one that tracks the state of the offer.”;)
- determining a complete trace of events for processing the new request by providing the combined vector representation as input to the joint machine learning model; (([4.1] “We build the feature vector as follows. We start with |A| features that represent the type of activity of event e in a so called one-hot encoding. … Firstly, we can train two separate models, one for f1a  and one for f1t, both using the same input features at each time step, as represented in Fig. 2(a). Secondly, f1a and f1t can be learned jointly in a single LSTM model that generates two outputs, in a multi-task learning setting [4] (Fig. 2(b)). The usage of LSTMs in a multi-task learning setting has shown to improve performance on all individual tasks when jointly learning multiple natural language processing tasks, including part-of-speech tagging, named entity recognition, and sentence classification” [4.2] “We use the chronologically ordered first 2/3 of the traces as training data, and evaluate the activity and time predictions on the remaining 1/3 of the traces.”; “first 2/3 of the traces” reads on “sequences of events corresponding to prior requests”; [Fig. 2] discloses activity prediction as determined complete trace of events)
Before the effective filling date of the claimed invention, it would have been obvious to
one of ordinary skill in the art to combine the customer support system of Watkins and Gao with process prediction of Tax to determine the next event thereby improving the quality and the speed of customer service.(Tax [4.1] “the predicted time until the next event are minimized”)
	Watkins in view of Gao and Tax does not distinctly disclose
- wherein said generating comprises generating and concatenating vector representations of (i) the data corresponding to each of the at least two modalities and (ii) the queue information corresponding to the status of the at least one other pending request; 
	However, Ding teaches
- wherein said generating comprises generating and concatenating vector representations of (i) the data corresponding to each of the at least two modalities and (ii) the queue information corresponding to the status of the at least one other pending request;  ([0011] “It is also possible to acquire the text information and the image information related to the entities from a database, and generate text information vectors and image information vectors on the basis of the text information and the image information pertaining to the entities, so as to create final vector representations of the entities and their relations on the grounds of the structural information vectors obtained by using the known structural information of the knowledge graph as well as the text information vectors and the image information vectors relating to the entities.”; text information vectors reads on “the queue state information” and one of the two modalities; [0011] disclose that the text information vector and image information vector are tied. It reads on “concatenating vector representation”)
Before the effective filling date of the claimed invention, it would have been obvious to
one of ordinary skill in the art to combine the customer support system of Watkins, Gao and Tax with multimodal vector representation of Ding to provide more accurate and comprehensive representations of the entities and their relations thereby achieving high accuracy in process prediction. (Ding [0011] “In this way, by utilizing much more information concerning the entities in the knowledge graph to produce the vector representations of the entities and their relations, it is possible to provide more accurate and comprehensive vector representations of the entities and their relations.”)

Regarding Claim 20
	Watkins as modified by Gao, Tax and Ding teaches all of the limitations of claim 19 as cited above and Tax further teaches
- wherein the joint machine-learning model comprises two or more of: a convolutional neural network; a recurrent neural network; and a long short-term memory (LSTM) network. ([Fig. 2] discloses two LSTM networks are jointly used.)
Before the effective filling date of the claimed invention, it would have been obvious to
one of ordinary skill in the art to combine the customer support system of Watkins, Gao, Tax and Ding with joint machine-learning model of Tax to determine the next event thereby improving the quality and the speed of customer service.(Tax [4.1])

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
“act2vec, trace2vec, log2vec, and model2vec: Representation Learning for Business Processes” Koninck et al.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG WON LEE whose telephone number is 571-272-8508.  The examiner can normally be reached on Mon-Fri 0730-1730.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL HUNTLEY can be reached on 303-297-4307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/SUNG W LEE/
Examiner, Art Unit 2129
/MICHAEL J HUNTLEY/Supervisory Patent Examiner, Art Unit 2129